WRIGHT, J.
The case made is not one calling for our interference. The complainant by compromise obtained a discharge of one-753] *half of his obligation, and voluntarily confessed a judgment for the balance. The money was to be appropriated to a public *781work, which has been done; but the complainant alleges that those superintending the expenditure have changed their plan, and the work they have erected is a nuisance instead of a benefit. If the trustees of the fund were misapplying it, he should have restrained when he first discovered it, and not lain by until they had expended the money, and then seek to prevent their collections. There is no equity in the bill, and the demurrer is allowed.